NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

            IN RE: SUNDAY ORHOMURU,
                       Appellant
                ______________________

                       2019-1426
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 09/862,789.
                  ______________________

               Decided: September 5, 2019
                 ______________________

   SUNDAY ORHOMURU, Stone Mountain, GA, pro se.

   MARY L. KELLY, Office of the Solicitor, United States
Patent and Trademark Office, Alexandria, VA, for appellee
Andrei Iancu. Also represented by THOMAS W. KRAUSE,
MONICA BARNES LATEEF, ROBERT J. MCMANUS.
                ______________________

  Before PROST, Chief Judge, PLAGER and STOLL, Circuit
                        Judges.
STOLL, Circuit Judge.
    Sunday Orhomuru appeals from the Patent Trial and
Appeal Board’s affirmance of a final rejection of his pend-
ing patent claims. Because the Board did not err in its in-
terpretation of Mr. Orhomuru’s claims and because
2                                           IN RE: ORHOMURU




substantial evidence supports its determination that those
claims are anticipated, we affirm.
                       BACKGROUND
                             A
     Mr. Orhomuru filed U.S. Patent Application
No. 09/862,789 in 2001. The ’789 application, titled “Data
Transfer or Transfer of Data Using Wireless Mobile Phone
and Any Other Wireless Mobile Devices,” seeks to make
“personal, business or corporate data files and database
files accessible to the internet in a secure environment.”
Appx. 14. 1 The specification emphasizes that users can ac-
cess files “using wireless mobile phone[s] and any other
wireless mobile devices,” Appx. 15, and it discloses that the
invention works with a variety of browsers and file types,
see, e.g., Appx. 17.
    Independent claim 5 is representative:
    5. A system for transferring data, said system com-
    prising the steps of:
        obtaining a wireless mobile device, said
        wireless mobile device having a software
        package including a wireless mobile device
        browser;
        utilizing said software package of said
        wireless mobile device to access, post, up-
        date, manage and delete data online;
        utilizing said wireless mobile device to
        wirelessly access an online computer on a
        very secure environment with data integ-
        rity.



    1  Citations to “Appx.” refer to the Appendix filed
with the appellee’s response brief.
IN RE: ORHOMURU                                           3



Appellant’s Br. 26 (emphases added to disputed claim
terms). Independent claims 6 and 23 recite near-identical
limitations. See id. at 26, 28. The patent also includes de-
pendent claims that recite that the claimed wireless mobile
device browser is a wireless application protocol (WAP)
browser, see id. at 27 (listing claims 14 and 18), and de-
pendent claim 21 recites that the computer “has offline ac-
cess to said data,” id.
                             B
    During prosecution, the examiner rejected Mr. Orho-
muru’s claims as anticipated by U.S. Patent Publication
No. 2005/0192008 (“Desai”). Desai describes a system and
method that allows users to share information in real-time
“in a communications network such as the Internet.”
Appx. 666, Abstract. Desai explains that in its system,
“each respective registered user [can] access, edit and man-
age [their] profile data [on an online information exchange
system] through a network device.” Appx. 720 ¶ [0014]; see
also Appx. 723 ¶ [0092]. It states that the network device
“may be any device that is adapted to communicate with
the information exchange system through the network,
such as a personal computer running a standard Internet
web browser application, a personal digital assistant
(‘PDA’), a wireless application protocol telephone (‘WAP
phone’), a pager or a network appliance.” Appx. 720
¶ [0014]. Desai further explains privacy settings and se-
cure hardware configurations that limit access to user in-
formation and “protect the registered user’s stored profile
information from hackers.”         Appx. 720–21 ¶¶ [0015],
[0021]. Desai also explains that for security purposes, in-
formation may either be stored on the internet or on an “in-
tranet or other local network.” Appx. 728 ¶ [0126].
    Mr. Orhomuru challenged the examiner’s rejection of
the claims, appealing to the Board. He contended that the
examiner construed the claims unreasonably, and that
properly understood, the claims covered only “wireless data
4                                           IN RE: ORHOMURU




transfer mobile devices,” and did not cover Desai’s WAP
technology. See, e.g., Appx. 4–5. The Board rejected these
arguments. It ruled that Mr. Orhomuru made only “gen-
eral arguments for patentability that [we]re not based
upon the factual content and disclosure within the Desai
reference.” Appx. 5. The Board further held that Mr. Orho-
muru’s arguments were “not commensurate in scope with
the language” of the claims. Id. The Board then affirmed
the examiner’s rejection. Mr. Orhomuru appeals, and we
have jurisdiction per 28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
    Mr. Orhomuru challenges both the Board’s interpreta-
tion of his claims and its conclusion that Desai anticipates
those claims. We address each issue in turn.
                              I
     We first address Mr. Orhomuru’s claim construction
argument. We review the Board’s ultimate claim construc-
tion de novo, In re Man Mach. Interface Techs. LLC,
822 F.3d 1282, 1285 (Fed. Cir. 2016), and we review any
subsidiary factual findings involving extrinsic evidence for
substantial evidence, see Teva Pharm. USA, Inc. v. Sandoz,
Inc., 135 S. Ct. 831, 841 (2015). The Board applies the
broadest reasonable interpretation standard to pending
claims. In re Prater, 415 F.2d 1393, 1404–05 (C.C.P.A.
1969) (“[C]laims yet unpatented are to be given the broad-
est reasonable interpretation consistent with the specifica-
tion during the examination of a patent application . . . .”).
Thus, the Board’s construction must be reasonable in light
of the record evidence and the understanding of one skilled
in the art. See Microsoft Corp. v. Proxyconn, Inc., 789 F.3d
1292, 1298 (Fed. Cir. 2015), overruled on other grounds by
Aqua Prods., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017)
(en banc).
   We hold that the Board correctly construed “wireless
mobile device” as broader than “wireless data transfer
IN RE: ORHOMURU                                             5



mobile device.” The plain claim language requires a “wire-
less mobile device,” not a “wireless data transfer mobile de-
vice.” See Appellant’s Br. 26, 28. The claims do not limit
the type of wireless mobile device, provide any limitation
on how the claimed wireless mobile device operates, or oth-
erwise provide detail suggesting that only non-WAP de-
vices may be a “wireless mobile device.” To the contrary,
dependent claims specifically reference WAP technology,
requiring the wireless mobile device browser to be a wire-
less application protocol (WAP) browser, see id. at 27 (list-
ing claims 14 and 18).
    The specification similarly describes the claimed “wire-
less mobile device” broadly. It emphasizes that the claimed
device may be a “phone and any other wireless mobile de-
vice[],” Appx. 15 (emphasis added), and it describes how to
use the claimed invention with both WAP and non-WAP
technology, Appx. 17–18 (averring that system may be
used with various browsers and markup languages). No
extrinsic evidence of record suggests a different result.
    Mr. Orhomuru argues that wireless data transfer mo-
bile devices meaningfully differ from those using other pro-
tocols, particularly WAP, and asserts that his claims cover
only wireless data transfer mobile technology. WAP and
wireless data transfer mobile devices and technologies may
be different in terms of their size, touch capability, and the
languages they use, as Mr. Orhomuru explains. See Appel-
lant’s Br. 6–9. But the claims are not limited to a specific
type of wireless mobile device or even to one having partic-
ular capabilities, as explained above. Accordingly, we
agree with the Board’s construction of the pending claims.
                              II
    We next address Mr. Orhomuru’s argument that the
Board erred in finding that Desai anticipates his claims.
Anticipation is a question of fact that we review for sub-
stantial evidence. See In re Gleave, 560 F.3d 1331, 1334–
35 (Fed. Cir. 2009). Substantial evidence is “such relevant
6                                           IN RE: ORHOMURU




evidence as a reasonable mind might accept as adequate to
support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)). Even if evidence supports another con-
clusion, we affirm the Board if its conclusion finds the nec-
essary support in the record. See, e.g., Falkner v. Inglis,
448 F.3d 1357, 1364 (Fed. Cir. 2006) (“An agency decision
can be supported by substantial evidence, even where the
record will support several reasonable but contradictory
conclusions.”).
    Substantial evidence supports the Board’s finding that
Desai anticipates Claim 5. As the examiner determined,
Appx. 600–01, Desai describes a data transfer method us-
ing a wireless mobile device having a software package
that includes a wireless mobile device browser, see, e.g.,
Appx. 720, 737 ¶¶[0014], [0229]–[0230]. It explains how
to use that wireless mobile device to access, post, update,
manage and delete data online, see, e.g., Appx. 723–24
¶¶ [0092]–[0093], [0100]. And it describes using the wire-
less mobile device to wirelessly access an online computer
on a very secure environment with data integrity, see, e.g.,
Appx. 720–21, 724 ¶¶ [0018], [0021], [0025], [0100].
Mr. Orhomuru does not meaningfully contest that if the
claims cover WAP technology, Desai anticipates, 2 and ac-
cordingly, we affirm the Board’s acceptance of the exam-
iner’s rejection.




    2    Mr. Orhomuru briefly suggests that the prior art
taught away from his invention. Reply Br. 4. Mr. Orho-
muru does not fully explain this assertion, but regardless,
“teaching away is not relevant to an anticipation analysis;
it is only a component of an obviousness analysis.” Krip-
pelz v. Ford Motor Co., 667 F.3d 1261, 1269 (Fed. Cir.
2012). Thus, even if the art did teach away, that would not
overcome the anticipation rejection.
IN RE: ORHOMURU                                            7



    Similarly, we affirm the Board’s determination that
Desai anticipates independent claims 6 and 23. As the ex-
aminer found, and the Board affirmed, Desai discloses each
limitation of these claims as properly construed. See
Appx. 6, 601–04. Again, Mr. Orhomuru does not identify
any element of these claims absent from Desai under the
Board’s interpretation of the claims. Having affirmed that
interpretation, we agree that substantial evidence sup-
ports the Board. And because Mr. Orhomuru does not sep-
arately argue the patentability of dependent claims 12–20,
22, or 24–26, we likewise affirm the Board as to those
claims.
     Mr. Orhomuru does separately argue that dependent
claim 21, which recites that the computer “has offline ac-
cess to said data,” Appellant’s Br. 27, is patentable. But he
does not clarify how or why he believes Desai fails to antic-
ipate the claim. As the examiner explained, Desai discloses
offline access to data because it describes accessing data
via a local intranet rather than the internet. See Appx. 603
(citing Appx. 728 ¶¶ [0126]–[0127]). Given this disclosure
and Mr. Orhomuru’s failure to identify any specific error in
the examiner’s rationale, we hold that substantial evidence
supports the Board’s finding that Desai anticipates
claim 21. Appx. 7.
                       CONCLUSION
   We have reviewed the parties’ remaining arguments
and find them unpersuasive. Accordingly, we affirm the
Board.
                       AFFIRMED
                           COSTS
    No costs.